Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 7/21/2022. Claims 1-20 are currently pending and claims 1, 10, and 17 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarood et al. (herein called Sarood) (US PG Pub. 2020/0403855 A1), Ganor (US PG Pub. 2018/0375892 A1), and McGovern (US PG Pub. 2009/0024663 A1), in further view of Xiang (US PG Pub. 2021/0264321 A1).

As per claim 1, Sarood teaches: a method, comprising: 
receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user, for a particular version of a software, wherein one or more versions of the software are stored in a database (pars. [0035]-[0036], [0038]-[0039], software/code/new versions/etc. are submitted/uploaded/etc. to storage server/network management system/etc. (database) which stores multiple versions of software (versions of software are stored in database) and deployment engineer (user) determines schedule and rules for deployment of software/new software version (particular version of software) such as time to deploy new software version, deploy new software version only on specific AP’s, update only specific software module on specific server/deploy new software version only on selected server/destination, etc. which is conveyed to agent running servers in customer networks/datacenters/etc. (particular computer system included in enterprise computer system/agent running servers in customer network) receives deployment instructions/deployment schedule from user/deployment engineer for particular version of software/new software version).); 
selecting, by the particular computer system and based on the deployment instructions, a destination within the enterprise computer system for deploying the particular version, wherein the selected destination provides access to a particular data set (pars. [0036], [0042], [0045]-[0046], deployment schedule/deployment rules/deployment instructions specify subset of devices/components/servers/AP/etc. on customer network to deploy new software version to (select destination/device/server/etc. within enterprise system for deploying particular version/new software version) and new version of software is deployed to subset of devices/components/servers/etc. on customer network (selected destinations within enterprise computer system) according to the rules/deployment schedule/etc., and devices/components/servers/etc. have software versions installed on them (provide access to particular data set).); 
scheduling, by the particular computer system, a deployment of the particular version from the database to the selected destination, wherein the deployed version of the software operates on the particular data set (pars. [0036]-[0039], [0045]-[0046], new software versions/multiple software versions/etc. are stored in storage/database for selective deployment (deploy particular version from database) and deployment schedule/deployment rules specifies devices/components/servers/etc. of customer network to deploy new software version to/upgrade software version/etc., and agent running on customer network/servers/etc. deploys new version to subset of network devices/components/servers/etc. according to deployment schedule/rules/etc. (schedule deployment/deploy particular version/new software version from database/storage to selected destination/subset of customer network devices/components/server), and software on subset of devices/components/etc. is updated/new version is installed on device/component/etc. (deployed version operates on particular data set/software installed on device/component/etc.).); and 
collecting performance data associated with operation of the deployed version of the software (pars. [0029], [0046]-[0047], [0053], [0058]-[0062], after installing new version of software/deploying particular version/etc. on device/component/etc. performance/behavior/operation parameters/etc. of new software deployment/new version of software/etc. is monitored/collected/etc. (collect performance data associated with operation of deployed version) to assess impact of new software version and determine whether do rollback/uninstall/etc. new software version.).
While Sarood teaches deploying/storing/installing/etc. software to selected destinations/devices/servers/etc. of customer network/enterprise system according to rules/etc. of the destinations, and that the deployed software operates on the particular data set of the selected destination, it does not explicitly state, however McGovern teaches:
and wherein operations performed on the particular data set include determining whether storage conditions of data items of the particular data set are in accordance with a set of data management rules for storing data items in the selected destination (pars. [0009]-[0010], [0019]-[0022], [0029]-[0032], [0035]-[0037], [0044]-[0054], organization/enterprise has IT infrastructure that includes application servers hosting (storing) applications for the organization/enterprise/etc., security parameters relevant to information security are determined which may include identity management, vulnerability management, software configuration, etc., and software program which may be an artificial intelligence is installed on information system/computers/etc. to be tested and collects data about the system relevant to security parameters/diagnoses system/tests performance/etc., determines/scores/assesses security for the system/computer/etc., and outputs security report/evaluations/suggestions/etc. which includes collecting data about system/server/etc. hosting/storing software that is relevant to security (storage conditions of data items of particular data set) and matching/scoring/correlating/etc. collected data/storage conditions to security parameters/requirements/etc. (set of data management rules for storing data items in selected destination) and risk level/degree of compliance/non-compliance/etc. with security parameters/requirements is determined (determine whether storage conditions of data items are in accordance with/match/comply with/etc. set of data management rules/security parameters/requirements/etc.) and results of security assessment include identification of security weaknesses/risks/proposed remediations/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add and wherein operations performed on the particular data set include determining whether storage conditions of data items of the particular data set are in accordance with a set of data management rules for storing data items in the selected destination, as conceptually taught by McGovern, into that of Sarood because these modifications allow for security conditions of the destination/computer/server/etc. storing/hosting the software/having software installed/etc. to be evaluated/assessed/etc., which is desirable as it helps ensure that the conditions of the destination/computer/server/etc. storing/hosting/installing the deployed software conform with any security requirements for the storage of data/information/software/etc., thereby helping to ensure that the software/data set/information/etc. stored/installed/deployed/etc. on the destination is secure and is only accessed/utilized/etc. as desired/helping to prevent unauthorized/undesired access/use of/etc. software/data/etc. stored on the destination/server/computer.
While Sarood teaches that software is being deployed to a selected/particular/etc. destination/device/server/etc. of an enterprise system that corresponds to a customer/is on a customer network/etc. and that the specified/particular device/server/destination/etc. store/provide access to/etc. a particular data set/data/applications/etc. stored on the device/server/destination/etc. (as seen above), it does not explicitly state that the data set includes personal information and as such does not explicitly state, however Ganor teaches:
and wherein the particular data set includes personal information associated with one or more users of the enterprise computer system (pars. [0018]-[0019], [0027]-[0028], [0072], [0075], [0099], user devices/company server/computer device/etc. of enterprise system stores assets/data (particular data set stored on device/server/computer/etc. of enterprise system) which includes personal information of employees/customers (particular data set includes personal information associated with users/employees/customers/etc. of enterprise computer system) and machine learning algorithms are used to determine whether security operations performed comply with security policies and predict risk of exposure of assets/data sets/personal information/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the particular data set includes personal information associated with one or more users of the enterprise computer system, as conceptually taught by Ganor, into that of Sarood because these modifications allow for personal information to be stored on the device/server/computer/destination/etc. of the enterprise computer system, which is desirable as it allows for more/additional/etc. types of information/data/etc. to be stored on the device/server/computer/destination thereby increasing the usability of the information/data stored on the device/server/destination and the applications/programs/software that utilize the stored data/information by allowing users/programs/applications/software access to personal information if it is needed/desired/etc..
While Sarood teaches scheduling deployment/updating of software to selected devices/destinations/etc., deploying/updating/etc. the software according to the schedule, and monitoring performance of the software after deployment, it does not state that the software being deployed/updated is machine learning model, and as such does not explicitly state, however Xiang teaches that software being deployed is a machine learning model (ex: pars. [0015]-[0017], [0029], [0035]-[0037], machine learning models are deployed to server machines/user machines/etc. and registry stores multiple versions of machine learning model that user may select for deployment/store second/updated version of deployed machine learning model that user may select for deployment/select to upgrade deployed version of machine learning model/etc.), and as such, Xiang teaches
deployment instructions, from a user, for a particular version of a machine learning model, wherein one or more versions of the machine-learning model are stored in a database (ex: pars. [0015]-[0017], [0029]-[0030], [0035]-[0037], registry/database stores versions/one or more versions/etc. of machine learning model from which users may select version/new version/updated version/second version/etc. for deployment to server machines/receive deployment instructions from user for particular version of machine learning model.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarood and McGovern such that the software being deployed/updated/etc. is a machine learning model, as conceptually taught by Xiang, to create receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user, for a particular version of a machine-learning model, wherein one or more versions of the machine-learning model are stored in a database; selecting, by the particular computer system and based on the deployment instructions, a destination within the enterprise computer system for deploying the particular version, wherein the selected destination provides access to a particular data set; scheduling, by the particular computer system, a deployment of the particular version from the database to the selected destination, wherein the deployed version of the machine-learning model operates on the particular data set; and collecting performance data associated with operation of the deployed version of the machine-learning model, because these modifications allow for machine learning models to be software being deployed, which is desirable as machine learning models provide predictive services which is desirable to users as this allows software to provide additional information, suggestions/recommendations/etc. to users thereby allowing users to make better/more informed decisions, allows software to predict/anticipate events/actions/etc. thereby making software more effective and efficient, etc., which makes software more desirable to users.  

As per claim 4, Sarood further teaches: wherein rolling back the deployed version of the machine-learning model includes, selecting, by the particular computer system based on the deployment instructions, the different version of the machine-learning model from the database (pars. [0038]-[0039], [0049], [0062]-[0063], multiple versions of software (machine-learning model from Xiang) are stored in storage/database and agents on servers/customer networks/etc. are notified of location and name of versions for retrieval and installation/deployment/etc., and if it is determined that new software/machine-learning model version degrades performance, then software installation is rolled back/new software version is uninstalled and previously installed version of the software is reinstalled/etc.. As versions of the software/machine-learning model are stored in storage/database from which they are retrieved and deployed/installed, it is obvious that rolling back the new software/machine learning model version/uninstalling new version and reinstalling previously installed version of the software/machine-learning model includes retrieving/selecting/etc. the different/previously installed version of the software/machine-learning model from the database/repository.).

As per claim 5, Sarood further teaches: wherein selecting the destination within the enterprise computer system includes limiting, by the particular computer system using the deployment instructions, the particular version of the machine-learning model to operate within a particular security zone included in the enterprise computer system (pars. [0018]-[0019], [0022]-[0026], [0032]-[0033], [0036], [0038]-[0039], [0045], customer networks/servers/etc. may communicate/process/etc. sensitive/confidential/etc. data and therefore customers may maintain network security/secure their networks/etc. and not allow vendors/outside parties/etc. control/access to their network/devices/components/etc. (customer network/devices/servers/etc. is security zone), and subset of devices/specific server/etc. of customer network (particular security zone) are specified in deployment schedule/rules to have new software version/particular version of software/machine learning model deployed/installed/etc. (selecting destination/subset of devices/specific server within enterprise computing system/customer network includes limiting particular version of machine-learning model/new software version/etc. to operate within a particular security zone/installing machine learning model/new software version on specified subset/servers/etc. included in enterprise computer system/customer network).).

As per claim 6, Sarood further teaches: wherein selecting the destination within the enterprise computer system includes limiting, by the particular computer system using the deployment instructions, the particular version of the machine-learning model to operate on a subset of the particular data set (pars. [0036], [0042], [0045], network components/devices/etc. have software/particular data set installed on them, deployment schedule/rules specifies/selects/etc. subset of devices/specific server/etc. (select destination) to have particular version/new software version (machine-learning model from Xiang) installed/deployed, updates may only update only a portion of software installed on a particular network device (limit particular version of machine-learning model/new software version to operate on a subset/portion of particular data set/software installed on particular network device).). 

As per claim 7, Sarood does not explicitly state, however McGovern teaches:
identifying data items whose storage conditions are not in accordance with at least one of the set of data management rules (pars. [0009]-[0010], [0035], [0037], [0052]-[0054], compliance/non-compliance/etc. with security parameters/requirements is determined and results of security assessment include identification of security weaknesses/risks/proposed remediations/etc. as non-compliance with security parameters/requirements of system/server/computer security is determined data items whose storage conditions are not in accordance with at least one of the set of data management rules/system/server/computer storing/hosting software and is non-compliant with security parameters/requirements is identified/determined/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add identifying data items whose storage conditions are not in accordance with at least one of the set of data management rules, as conceptually taught by McGovern, into that of Sarood because these modifications allow for security conditions of the destination/computer/server/etc. storing/hosting the software/having software installed/etc. to be evaluated/assessed/etc., which is desirable as it helps ensure that the conditions of the destination/computer/server/etc. storing/hosting/installing the deployed software conform with any security requirements for the storage of data/information/software/etc., thereby helping to ensure that the software/data set/information/etc. stored/installed/deployed/etc. on the destination is secure and is only accessed/utilized/etc. as desired/helping to prevent unauthorized/undesired access/use of/etc. software/data/etc. stored on the destination/server/computer.

As per claim 8, Sarood further teaches: 
receiving, by the particular computer system, different deployment instructions for a different version of the machine-learning model (pars. [0020], [0038], [0045], different devices have different versions of software (machine learning model from Xiang) and multiple different versions of software/machine learning model are stored for selective deployment across a variety of customer environments/different customer networks/etc. according to the different environments, such as different hardware versions, different operational environments, etc. pars. [0036], [0038]-[0039], [0045], schedule and rules for deployment/deployment instructions specify server/subset of devices/components/etc. to selectively install/deploy software version/machine learning model. As multiple versions of software/machine learning model are available for selective deployment to specified/selected devices, different devices may have different versions of software/model installed on them/deployed to them, and deployment schedule/rules/instructions specify software version/machine learning model and server/subset of devices/etc. to deploy/install software version/model to, it is obvious that different versions of software/machine learning model may be selectively deployed/installed to different devices/components/servers, and that the deployment/installation of the different versions to the different devices includes different deployment instructions for a different version of the machine-learning model.); 
selecting, by the particular computer system and based on the different deployment instructions, a different destination within the enterprise computer system for deploying the different version, wherein the different destination provides access to a different data set (pars. [0020], [0036], [0038]-[0039], [0045], devices/servers/components/etc. have software installed/provide access to data set; different devices have different versions of software/different data sets and multiple different versions of software/machine learning model are stored for selective deployment across a variety of customer environments/different customer networks/etc. according to the different environments, such as different hardware versions, different operational environments, etc.; and schedule and rules for deployment/deployment instructions specify server/subset of devices/components/etc. to selectively install/deploy software version/machine learning model. As multiple versions of software/machine learning model are available for selective deployment to specified/selected devices that have different versions of software installed on them/provide access to different data sets, installing/deploying a different software/machine learning model version of the multiple versions to a different specified server/device/location having different software/data set, is specifying/selecting a different destination/device/server/etc. within the computer system/customer network that has different software/provides access to a different data set for deploying the different version; and 
scheduling, by the particular computer system, a deployment of the different version to the different destination, wherein the different version of the machine-learning model operates on the different data set concurrent to the particular version operating on the particular data set (pars. [0020], [0036], [0038]-[0039], [0045], devices/servers/components/etc. have software installed/provide access to data set; different devices have different versions of software/different data sets and multiple different versions of software/machine learning model are stored for selective deployment across a variety of customer environments/different customer networks/etc. according to the different environments, such as different hardware versions, different operational environments, etc.; and schedule and rules for deployment/deployment instructions specify server/subset of devices/components/etc. to selectively install/deploy software version/machine learning model. As different devices have different versions of software/machine learning model, the different versions of software/machine learning models on the different devices operate concurrently with each other and as such the different version of the software/machine learning model deployed to a different destination/device/server/component operates on the different data set (different software installed on the different device) concurrently with the particular version/new software version/machine learning model operating on the particular data set/software on the specified subset of devices/specific server/etc..).

As per claim 10, Sarood teaches: a method, comprising: 
receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user, for a particular version of a software, wherein one or more versions of the software are stored in a database (pars. [0035]-[0036], [0038]-[0039], software/code/new versions/etc. are submitted/uploaded/etc. to storage server/network management system/etc. (database) which stores multiple versions of software (versions of software are stored in database) and deployment engineer (user) determines schedule and rules for deployment of software/new software version (particular version of software) such as time to deploy new software version, deploy new software version only on specific AP’s, update only specific software module on specific server/deploy new software version only on selected server/destination, etc. which is conveyed to agent running servers in customer networks/datacenters/etc. (particular computer system included in enterprise computer system/agent running servers in customer network) receives deployment instructions/deployment schedule from user/deployment engineer for particular version of software/new software version).);
selecting, by the particular computer system and based on the deployment instructions, one security zone of a plurality of security zones in the enterprise computer system for deploying the particular version, wherein the selected security zone protects a particular data set (pars. [0018]-[0019], [0022]-[0026], [0032]-[0033], [0036], [0042], [0045]-[0046], customer networks/servers/devices on networks/etc. may communicate/process/etc. sensitive/confidential/etc. data and therefore customers may maintain network security/secure their networks/etc. and not allow vendors/outside parties/etc. control/access to their network/devices/components/etc. (devices/servers/etc. of customer network/devices/servers/etc. are plurality of security zones in enterprise computing system), deployment schedule/deployment rules/deployment instructions specify subset of devices/components/servers/AP/etc. on customer network to deploy new software version to (select one security zone of plurality of security zones within enterprise system for deploying particular version/new software version) and new version of software is deployed to subset of devices/components/servers/etc. on customer network (selected one security zone within enterprise computer system) according to the rules/deployment schedule/etc., and devices/components/servers/etc. have software versions installed on them (security zone protect particular data set and as such the selected security zone protects a particular data set/software installed on it).);
scheduling, by the particular computer system, a deployment of the particular version from the database to the selected security zone, wherein the deployed version of the machine-learning model operates on the particular data set in the selected security zone (pars. [0036]-[0039], [0045]-[0046], new software versions/multiple software versions/etc. are stored in storage/database for selective deployment (deploy particular version from database) and deployment schedule/deployment rules specifies devices/components/servers/etc. of customer network to deploy new software version to/upgrade software version/etc. (selected security zone), and agent running on customer network/servers/etc. deploys new version to subset of network devices/components/servers/etc. according to deployment schedule/rules/etc. (schedule deployment/deploy particular version/new software version from database/storage to selected security zone/subset of customer network devices/components/server), and software on subset of devices/components/etc. is updated/new version is installed on device/component/etc. (deployed version operates on particular data set/software installed on device/component/selected security zone).); and
collecting performance data associated with operation of the deployed version of the software (pars. [0029], [0046]-[0047], [0053], [0058]-[0062], after installing new version of software/deploying particular version/etc. on device/component/etc. performance/behavior/operation parameters/etc. of new software deployment/new version of software/etc. is monitored/collected/etc. (collect performance data associated with operation of deployed version) to assess impact of new software version and determine whether do rollback/uninstall/etc. new software version.).
While Sarood teaches deploying/storing/installing/etc. software to selected destinations/devices/servers/etc. of customer network/enterprise system according to rules/etc. of the destinations, and that the deployed software operates on the particular data set of the selected destination, it does not explicitly state, however McGovern teaches:
and wherein operations performed on the particular data set include determining whether storage conditions of data items of the particular data set are in accordance with a set of data management rules for storing data items in the selected security zone (pars. [0009]-[0010], [0019]-[0022], [0029]-[0032], [0035]-[0037], [0044]-[0054], organization/enterprise has IT infrastructure that includes application servers hosting (storing) applications for the organization/enterprise/etc., security parameters relevant to information security are determined which may include identity management, vulnerability management, software configuration, etc., and software program which may be an artificial intelligence is installed on information system/computers/etc. to be tested and collects data about the system relevant to security parameters/diagnoses system/tests performance/etc., determines/scores/assesses security for the system/computer/etc., and outputs security report/evaluations/suggestions/etc., which includes collecting data about system/server/etc. hosting/storing software that is relevant to security (storage conditions of data items of particular data set) and matching/scoring/correlating/etc. collected data/storage conditions to security parameters/requirements/etc. (set of data management rules for storing data items in selected security zone) and risk level/degree of compliance/non-compliance/etc. with security parameters/requirements is determined (determine whether storage conditions of data items are in accordance with/match/comply with/etc. set of data management rules/security parameters/requirements/etc.) and results of security assessment include identification of security weaknesses/risks/proposed remediations/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add and wherein operations performed on the particular data set include determining whether storage conditions of data items of the particular data set are in accordance with a set of data management rules for storing data items in the selected security zone, as conceptually taught by McGovern, into that of Sarood because these modifications allow for security conditions of the destination/computer/server/etc. storing/hosting the software/having software installed/etc. to be evaluated/assessed/etc., which is desirable as it helps ensure that the conditions of the destination/computer/server/etc. storing/hosting/installing the deployed software conform with any security requirements for the storage of data/information/software/etc., thereby helping to ensure that the software/data set/information/etc. stored/installed/deployed/etc. on the destination is secure and is only accessed/utilized/etc. as desired/helping to prevent unauthorized/undesired access/use of/etc. software/data/etc. stored on the destination/server/computer. 
While Sarood teaches that software is being deployed to a selected/particular/etc. destination/device/server/etc. of an enterprise system that corresponds to a customer/is on a customer network/etc. and that the specified/particular device/server/destination/etc. store/provide access to/etc. a particular data set/data/applications/etc. stored on the device/server/destination/etc. (as seen above), it does not explicitly state that the data set includes personal information and as such does not explicitly state, however Ganor teaches:
and wherein the particular data set includes personal information associated with one or more users of the enterprise computer system (pars. [0018]-[0019], [0027]-[0028], [0072], [0075], [0099], user devices/company server/computer device/etc. of enterprise system stores assets/data (particular data set stored on device/server/computer/etc. of enterprise system) which includes personal information of employees/customers (particular data set includes personal information associated with users/employees/customers/etc. of enterprise computer system) and machine learning algorithms are used to determine whether security operations performed comply with security policies and predict risk of exposure of assets/data sets/personal information/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the particular data set includes personal information associated with one or more users of the enterprise computer system, as conceptually taught by Ganor, into that of Sarood because these modifications allow for personal information to be stored on the device/server/computer/destination/etc. of the enterprise computer system, which is desirable as it allows for more/additional/etc. types of information/data/etc. to be stored on the device/server/computer/destination thereby increasing the usability of the information/data stored on the device/server/destination and the applications/programs/software that utilize the stored data/information by allowing users/programs/applications/software access to personal information if it is needed/desired/etc..
While Sarood teaches scheduling deployment/updating of software to selected devices/security zones/etc., deploying/updating/etc. the software according to the schedule, and monitoring performance of the software after deployment, it does not state that the software being deployed/updated is machine learning model, and as such does not explicitly state, however Xiang teaches that software being deployed is a machine learning model (ex: pars. [0015]-[0017], [0029], [0035]-[0037], machine learning models are deployed to server machines/user machines/etc. and registry stores multiple versions of machine learning model that user may select for deployment/store second/updated version of deployed machine learning model that user may select for deployment/select to upgrade deployed version of machine learning model/etc.), and as such teaches
deployment instructions, from a user, for a particular version of a machine learning model, wherein one or more versions of the machine-learning model are stored in a database (ex: pars. [0015]-[0017], [0029]-[0030], [0035]-[0037], registry/database stores versions/one or more versions/etc. of machine learning model from which users may select version/new version/updated version/second version/etc. for deployment to server machines/receive deployment instructions from user for particular version of machine learning model.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarood and McGovern such that the software being deployed/updated/etc. is a machine learning model, as conceptually taught by Xiang, to create receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user, for a particular version of a machine-learning model, wherein one or more versions of the machine-learning model are stored in a database; selecting, by the particular computer system and based on the deployment instructions, one security zone of a plurality of security zones in the enterprise computer system for deploying the particular version, wherein the selected security zone protects a particular data set; and scheduling, by the particular computer system, a deployment of the particular version from the database to the selected security zone, wherein the deployed version of the machine-learning model operates on the particular data set in the selected security zone; and collecting performance data associated with operation of the deployed version of the machine-learning model., because these modifications allow for machine learning models to be software being deployed, which is desirable as machine learning models provide predictive services which is desirable to users as this allows software to provide additional information, suggestions/recommendations/etc. to users thereby allowing users to make better/more informed decisions, allows software to predict/anticipate events/actions/etc. thereby making software more effective and efficient, etc., which makes software more desirable to users.  

As per claim 11, Sarood further teaches: providing, by the particular computer system, the performance data associated with the operation of the deployed version of the machine-learning model to the user (pars. [0019], [0028]-[0034], [0046], [0049], [0053], [0060], [0091], [0097], performance/behavior/etc. of new software version/deployed version of machine-learning model/etc. is monitored/collected (collect performance data associated with operation of deployed version of machine-learning model) and status information/performance data on the deployed software/machine learning model is provided to vendor/user/etc.).

As per claim 12, Sarood further teaches: 
determining, by the particular computer system using the performance data, that a performance level of the particular version fails to satisfy a threshold level (pars. [0047]-[0049], [0056]-[0062], performance thresholds are determined and performance/behavior/operational parameters/etc. of new software versions of software/particular version is monitored after deployment/installation and compared to threshold to determine if new software version improves performance, causes degradation in performance, etc. (determine performance level of particular version/new software version fails to satisfy a threshold level), and if performance/operation parameters/behavior/etc. is determined to have degraded then software installation is rolled back.); and 
in response to the determining, rolling back, by the particular computer system, the deployed version of the machine-learning model to a different version stored in the database (pars. [0038], [0049], [0062]-[0063], multiple different software versions are stored in storage/database/etc., and if determined that new software version degrades performance (in response to the determining), then software installation is rolled back/new software version is uninstalled and previously installed version of the software is reinstalled/etc. (rolling back the deployed version of the machine-learning model to a different version/previously installed version stored in the database/storage/etc.).).

As per claim 13, it recites a method having similar limitations to the method of claim 4, and is therefore rejected for the same reasoning as claim 4, above.

As per claim 15, Sarood further teaches: retrieving, by the particular computer system, the performance data from a feedback database (pars. [0019], [0029], [0042], [0053], [0087], operating parameters/performance data/etc. are stored in log file and status user interface retrieves status information from status engine and provided to vendor/user/developer/etc. (performance data is retrieved from feedback database).); and 
sending a notification of the retrieving to the user indicating that the performance data is available for review (pars. [0019], [0028]-[0034], [0046], [0049], [0053], [0060], [0091], [0097], performance/behavior/etc. of new software version/deployed version of machine-learning model/etc. is monitored/collected (collect performance data associated with operation of deployed version of machine-learning model) and high level status indications are provided/status information/performance data on the deployed software/machine learning model is provided to vendor/user/etc. (send notification of retrieving to user indicating performance data is available for review).)

As per claim 16, Sarood further teaches: in response to determining that the performance data fails to satisfy a threshold value (pars. [0047]-[0049], [0056]-[0062], performance thresholds are determined and performance/behavior/operational parameters/etc. of new software versions of software/particular version is monitored after deployment/installation and compared to threshold to determine if new software causes degradation in performance (determine performance level of particular version/new software version fails to satisfy a threshold level), and if performance/operation parameters/behavior/etc. is determined to have degraded then software installation is rolled back.), 
sending a different notification to the user, wherein the different notification includes different types of alerts than the notification that the performance data is available for review (pars. [0042], information generated and displayed on status user interface (notification to user) includes notification that installation was rolled back, error information relating to installation, etc. (different notification including different type of alert than the notification that performance data is available/notification including alert that software was rolled back/installation errors, etc.).).

As per claim 17, it recites a non-transitory computer-readable medium having similar limitations to the methods of claims 1 and 15 and is therefore rejected for the same reasoning as claims 1 and 15 above. 
 
As per claim 18, Sarood further teaches: copying, in response to receiving the deployment instructions, the particular version of the machine-learning model to a database (pars. [0036], [0039], [0044]-[0046], new software version (machine-learning model from Xian)/download file/software version/etc. is retrieved from storage and deployed to server/subset of network devices/etc. specified in deployment schedule/rules (copy particular version of machine model/new software version/download file/etc. to a database/specified server/subset of devices/etc).).

As per claim 19, Sarood further teaches: wherein scheduling the deployment of the particular version includes sending commands to a scheduler engine, wherein the commands cause the scheduler engine to copy the particular version of the machine-learning model from the database to the particular destination (pars. [0036], [0039], [0044]-[0045], agent (scheduler engine) has deployment rules/schedule conveyed to it/is notified of availability of new downloading file/etc. (commands sent to scheduler engine) and agent/scheduler engine retrieves new software version/download file (particular version of machine-learning model from Xiang) from storage/database and deploys new software version/download file/machine learning model to server/subset of network devices/etc. specified in deployment schedule/rules (copy particular version of machine model/new software version/download file/etc. from the database/storage to a particular destination/specified server/subset of devices/etc.).).

As per claim 20, it recites a non-transitory computer-readable mediums having similar limitations to the methods of claim 6 and is therefore rejected for the same reasoning as claim 6, above.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sarood et al. (herein called Sarood) (US PG Pub. 2020/0403855 A1), Ganor (US PG Pub. 2018/0375892 A1), McGovern (US PG Pub. 2009/0024663 A1), and Xiang (US PG Pub. 2021/0264321 A1) in further view of Gao et al. (herein called Gao) (US PG Pub. 2006/0271928 A1).

As per claim 2, Sarood, Ganor, McGovern, and Xiang do not explicitly state, however Gao teaches: 
wherein scheduling the deployment of the machine-learning model includes scheduling a stop time for the deployment (pars. [0010], [0035], [0041], [0045], [0050]-[0051], scheduling provisioning/deployment of an application/service includes specifying an end time (stop time for deployment/provisioning/subscription/etc.) after which the application will be deprovisioned/application resources will return to resource pool/etc. As the scheduling of the provisioning/deployment of an application includes specifying an end time/stop time, and as Xiang teaches that an application may be a machine learning model, it is obvious that scheduling the deployment of the machine-learning model includes scheduling a stop time for the deployment.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein scheduling the deployment of the machine-learning model includes scheduling a stop time for the deployment, as conceptually taught by Gao, into that of Sarood, Ganor, McGovern, and Xiang because these modifications allow for scheduling of the deployment/provisioning and deprovisioning/removal of the deployed application/etc. to occur in accordance with user preferences, which is desirable as it allows for application resources to be freed and used elsewhere when the user no longer desires the application to be deployed/provisioned/etc. thereby increasing user control over application deployment and helping to free resources associated with an application desired to be deprovisioned. 

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarood et al. (herein called Sarood) (US PG Pub. 2020/0403855 A1), Ganor (US PG Pub. 2018/0375892 A1), McGovern (US PG Pub. 2009/0024663 A1), and Xiang (US PG Pub. 2021/0264321 A1) in further view of Joshi et al. (herein called Joshi) (US PG Pub. 2020/0403994 A1).

As per claim 9, while Sarood teaches that the particular destinations/devices/etc. that the software is deployed to has software/applications/programs on them/provides access to particular data set, and Xiang teaches that the software being deployed may be a machine learning model, they do not explicitly state, however Joshi teaches:
wherein, after the particular version of the machine-learning model is deployed, at least some of the particular data set is generated by a chatbot client (pars. [0012], [0016]-[0020], [0022]-[0024], [0037], [0063], [0110], [0136], user device may have chatbot which used machine learning models to provide services to users such as make recommendations/process language/etc. using various API/application programming interfaces. As the user device has chatbot that uses machine learning to provide services, it is obvious that the particular data set of the user device/destination/server/etc. is generated by a chatbot client and that the new software version/machine learning model deployed to the destination/user device/customer device from Sarood and Xiang may be the machine learning may be a machine learning model to be used by the chatbot.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein, after the particular version of the machine-learning model is deployed, at least some of the particular data set is generated by a chatbot client, as conceptually taught by Joshi, into that of Sarood and Xiang, because these modifications allow for chatbot software to be installed on customer/client/user devices, which is desirable as it allows users to interact with devices through natural language/speech/etc. thereby making the devices more user friendly and easier to use. 

As per claim 14, while Sarood teaches that the particular destinations/devices that the software is deployed to has software/applications/programs on them/provides access to particular data set, and Xiang teaches that the software being deployed may be a machine learning model, they do not explicitly state, however Joshi teaches: 
wherein, after the particular version of the machine-learning model is deployed, at least some of the particular data set is accessed via an application programming interface to an application executing in the enterprise computer system (pars. [0012], [0016]-[0020], [0022]-[0024], [0037], [0063], [0110], [0136], user device may have chatbot which used machine learning models to provide services to users such as make recommendations/process language/etc. through/using various API/application programming interfaces. As the user device has chatbot that uses machine learning to provide services, it is obvious that the machine learning model used by the chat bot may be the deployed/installed software/machine learning model from Sarood and Xiang, and as the chatbot uses the machine learning model to provide services through API’s, it is obvious that the particular data/software on the user device/customer device/specified server/subset of devices/destination is accessed by the chatbot/application executing on the user device/enterprise computer system via application programming interface/API after the machine-learning model/software is deployed.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein, after the particular version of the machine-learning model is deployed, at least some of the particular data set is accessed via an application programming interface to an application executing in the enterprise computer system, as conceptually taught by Joshi, into that of Sarood and Xiang, because these modifications allow for chatbot software to be installed on customer/client/user devices, which is desirable as it allows users to interact with devices through natural language/speech/etc. thereby making the devices more user friendly and easier to use.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teaches deploying a selected/particular version of application/software/machine learning model/etc. to a selected destination/device/computer/server/etc. in an enterprise computer system that stores/provides access to/etc. to a data set/information/etc. that includes personal information, that storage conditions of the data set are analyzed by machine learning to determine whether storage conditions/security/etc. are in accordance with/comply with/etc. data management/security rules/policies/etc., that the deployed application/program/software/machine learning model performs operations/operates on/uses/etc. the data set/information/etc., and that performance data associated with operation of the machine learning model/software/application is collected compared to performance threshold to determine if software/application/machine learning model/etc. degrades performance and should be rolled back. 
However, the prior art fails to render an obviousness of scheduling a stop time for deployment of a particular version machine learning model when scheduling deployment of the version machine learning model from a database to a selected destination within an enterprise computer system, using collected performance data associated with operation of the deployed version of the machine learning model to determine that a performance level of the particular version fails to satisfy a threshold level after the stop time has been reached, and rolling back the deployed version of the machine learning model to a different version stored in the database in response to the determining that a performance level fails to satisfy a threshold level, when the selected destination within an enterprise computer system, to which the particular version of the machine learning model is deployed, provides access to a particular data set that includes personal information associated with users of the enterprise computer system, and the deployed version of the machine learning model operates on the particular data set which includes determining whether storage conditions of data items of the particular data set are in accordance with a set of data management rules for storing data items in the selected destinations, as required by dependent claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the arguments on pg. 7 par. 3-pg. 9 par. 4 of the remarks that none of Sarood et al. (herein called Sarood) (US PG Pub. 2020/0403855 A1), McGovern (US PG Pub. 2009/0024663 A1), and Xiang (US PG Pub. 2021/0264321 A1) teach all limitations of the amended independent claims, and none of the other references cited with respect to the dependent claims correct the deficiencies of Sarood and Xiang, and therefore the independent claims and their respective dependent claims are allowable, the examiner would like to point out that the new references Ganor (US PG Pub. 2018/0375892 A1) is currently relied upon to correct the deficiencies with respect to the amended independent claims and therefore the arguments, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193